Citation Nr: 1215845	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-04 496	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral vascular disease secondary to service-connected brain infarct with cerebrovascular accident. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in November 2010.  At that time, the Board denied the Veteran's claims for service connection of a right hip fracture, acute respiratory failure, and sleep apnea.  The Board remanded the Veteran's claim for peripheral vascular disease for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1958 to January 1962 and from October 1963 to October 1967.  

2.  Prior to the promulgation of a decision on the remaining issue on appeal, the Board received a letter from the Veteran's appointed representative requesting that the Veteran's appeal of the issue of entitlement to service connection for peripheral vascular disease be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a letter dated February 15, 2012, the Veteran's appointed representative wrote that he spoke with the Veteran's wife, who holds durable power of attorney over the Veteran's affairs, and she indicated that she no longer wanted to pursue the Veteran's claim of entitlement to service connection for peripheral vascular disease.   A Durable Power of Attorney dated in October 2008 and naming the Veteran's wife as his attorney in fact is included in the record.  Therefore, with her express consent and permission, the Veteran's representative requested withdrawal of the appeal.  Because the appellant through his authorized representative has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


